COLLINS, Justice.
Shawn B. and Craig S. appeal from a Juvenile Court (Wiscasset, O’Rourke, J.) adjudication of the juvenile offense of manslaughter pursuant to 17-A M.R.S.A. § 203(1)(A) (Supp.1991). The Superior Court (Lincoln County, Lipez, J) vacated the judgment and remanded the case to the Juvenile Court for reconsideration, excluding inadmissible expert testimony. On remand, without further proceedings, the Juvenile Court (Wiscasset, O’Rourke, J.) again found the two guilty. The judgment was affirmed by the Superior Court (Lincoln County, Brennan, J.). Because the evidence was insufficient to prove the element of causation beyond a reasonable doubt, we vacate the judgment.
I.
Both Shawn B. and Craig S. were charged as juveniles with manslaughter in the death of Marjorie Maybury in an automobile accident involving cars they were driving. In its amended findings and order on remand, the eourt found the facts as follows:
On June 11, 1987, Shawn B. and Craig S., along with some classmates, had decided to skip school and go swimming. They were driving north on route 218 in Wiscasset. Craig was in front, driving a black Chevrolet Caprice. Shawn followed, driving a red Pontiac LeMans. Shawn had two passengers, Craig had none. Both vehicles accelerated to over 45 m.p.h. (the speed limit) as they left the village area. A passenger in *849the second vehicle testified that he fastened his seat-belt at that time “to be safe.” He also testified that the vehicles maintained that speed and that the vehicle he was in remained 2-3 car lengths behind the first vehicle.
Eric Aldersley testified that he saw the two cars a short distance from the scene of the collisions. He estimated that they were separated by only one car length and were “certainly going faster than the 45 m.p.h. speed limit.” He thought they were going less than 70-75 m.p.h.
As the two vehicles approached the intersection of route 218 with Blagdon Ridge Road, two vehicles approached the same intersection from the opposite direction. Harold Maybury was driving the lead vehicle, a silver Chevrolet Ghevette, with his wife Marjorie in the passenger seat. Ethel Bomengen drove the second, a Chevrolet Cavalier. Bomengen testified that she was travelling about 45 m.p.h. As she approached the intersection of Blagdon Ridge Road, she saw the Maybury vehicle slow and pull toward the center line, with its brake lights on and left turn signal blinking. As she pulled to the right, by looking over the Maybury car, she could see the roofs of the cars approaching from the other direction. They appeared to be going in excess of 45 m.p.h.
The front passenger in Shawn B.’s car, Anthony P., testified that, on cresting a hill that is nine tenths of a mile south of the intersection, he could see the two southbound vehicles approaching the intersection and could tell that the lead (Maybury) vehicle was pulling left, toward the center line. He then lost sight of the vehicles as the car he was in entered a dip in the road. It was estimated that this dip would obscure a northbound vehicle’s view of the intersection while it was between %o of a mile and 486 feet from that intersection. As they emerged from the dip in the road, Anthony P. saw the brake lights in Craig S.’s vehicle light up. Then he saw the vehicle swerve off the road, and the May-bury vehicle appeared, sitting broadside in the road.
The court concluded that Craig S. struck the front end of the Maybury vehicle. The collision occurred in the northbound lane of route 218, toward the shoulder. Mr. May-bury did not remember making or attempting to make a left-hand turn onto Blagdon Ridge Road. The impact occurred more than thirty feet to the north of that intersection. The court could not conclude why the Maybury vehicle was in the northbound lane or how it got there.
The initial collision between Craig S.’s vehicle and the Maybury vehicle damaged the front-left fender of the latter, and left it sitting in the northbound lane. Shawn B. then hit the Maybury Chevette broadside. The Chevette was torn in half, throwing the two sections off opposite sides of the road. The Mayburys were thrown from the car and landed on the pavement some distance from the impact. Both Mayburys were taken to the hospital. Mrs. Maybury died from injuries suffered in the collision approximately two hours after the accident.
The court explained that it was explicitly discounting the evidence presented by police officers as to the reconstruction of the speed of the juveniles’ vehicles, evidence that the State had conceded was improperly admitted. The court then made findings, based, on the above evidence, that: (1) Craig S. was operating the Caprice and Shawn B. was driving the LeMans; (2) Craig S. and Shawn B. were driving recklessly or in a criminally negligent manner; and (3) this recklessness or criminal negligence caused the death of Mrs. Maybury.
Both defendants contest the sufficiency of the evidence to establish the elements of the crime. The standard of review is “whether, based on that evidence viewed in the light most favorable to the prosecution, any trier of fact rationally could find beyond a reasonable doubt every element of the offense charged.” State v. Barry, 495 A.2d 825, 826 (Me.1985). We review the Juvenile Court decision directly. State v. Arnheiter, 598 A.2d 1183, 1184 (Me.1991).
*850II.
One who “recklessly, or with criminal negligence, causes the death of another human being” is guilty of manslaughter. 17-A M.R.S.A. § 203(1)(A). We have summarized the elements of the crime as follows:
(1) the defendant acted recklessly, by consciously disregarding a risk, or acted with criminal negligence by failing to be aware of a risk that his conduct could cause the death of another; (2) this disregard or failure to be aware of a risk rises to a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation; and (3) the defendant’s recklessness or criminally negligent conduct caused a death.
State v. Gammon, 529 A.2d 813 (Me.1987).
Even if the defendants’ conduct constituted recklessness or criminal negligence,1 the State must prove, beyond a reasonable doubt, that this culpable conduct was the cause of Mrs. Maybury’s death. 17-A M.R.S.A. § 33 (1983) provides,
when causing a result is an element of a crime, causation may be found where the result would not have occurred but for the conduct of the defendant operating either alone or concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the result and the conduct of the defendant was clearly insufficient.
The court explicitly found that the collision and ensuing death would not have occurred but for the conduct of both defendants. It also found that any misconduct by Mr. Maybury was not clearly sufficient to produce the result and that the conduct of the defendants was not clearly insufficient to produce the result. These conclusions, however, are inconsistent with the finding that it could not determine how the Maybury vehicle came to be at the collision site, and they are not supported by the evidence adduced at the trial.
Mrs. Bomengen testified that she could see the juveniles’ cars approaching over the roof of the Maybury vehicle for two seconds before it began to turn left across their lane. She had time to exclaim, “Oh, the grey car is going to make a turn and here comes another car.” Mr. May-bury did not remember seeing any cars coming, nor did he remember making a turn. Without sufficient proof as to how Maybury’s car came to be headed south in the northbound lane some thirty feet before it reached the Blagdon Ridge Road intersection, the court lacked a factual foundation to determine whether the juveniles’ misconduct caused the accident. Under any number of scenarios, consistent with the limited evidence, the juveniles might have been unable to avoid a collision notwithstanding the prudent operation of their vehicles. In these circumstances, the finding that the accident would not have occurred but for the defendants’ conduct can only be characterized as speculative.2
Because we find that the element of causation was not proven beyond a reasonable doubt, we vacate the judgment.
The entry is:
Judgment vacated.
Remanded to the Superior Court with direction to remand to the Juvenile Court for dismissal of the juvenile petition.
ROBERTS, GLASSMAN, and RUDMAN, JJ., concurring.

. We note that the task of assessing whether the defendants' conduct constituted a "gross deviation” from the reasonable person standard is complicated by the fact that the State has failed to adduce evidence of the course the Maybury vehicle followed. Because we vacate the conviction on other grounds, we decline to address this issue.


. In addition to "but for” causation, the State must prove either that Mr. Maybury’s conduct alone was "not clearly sufficient” to cause death or that the juveniles’ conduct alone was "not clearly insufficient" to do so. State v. Crocker, 431 A.2d 1323, 1325 (Me.1981); 17-A M.R.S.A. § 33. We note that, although not essential to the decision, the finding that any misconduct by Mr. Maybury was not clearly sufficient to cause death turns on exactly what he did. Given the limited evidence, this finding was also error.